Citation Nr: 9923525	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to April 14, 1997, for 
a total disability rating based on individual unemployability 
due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active duty from February 1946 to June 1947, 
from July 1948 to February 1949, from January 1952 to January 
1956, and from April 1956 to February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1997 by the 
Department of Veterans Affairs (VA), Lincoln, Nebraska, 
Regional Office (RO).  In the decision, the RO granted a 
total disability rating based on individual unemployability 
due to service-connected disabilities, effective from April 
14, 1997.


FINDINGS OF FACT

1.  The veteran's claim for assignment of a total disability 
rating based on individual unemployability due to service-
connected disabilities was received on April 14, 1997.

2.  It is not factually ascertainable that there was an 
increase in disability which occurred within the one year 
period prior to receipt of the claim.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
April 14, 1997, for assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities are not met.  38 C.F.R. § 3.400 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an increased rating shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  The effective date of an increase in 
disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred and the claim is received within one year from such 
date.  See 38 C.F.R. § 3.400(o) (1998).

The veteran contends that an effective date earlier than 
April 14, 1997, is warranted for assignment of a total 
disability rating because he was unemployable prior to his 
application for a total disability rating.  The veteran's 
representative contends that additional development is 
required, to include obtaining an advisory or independent 
medical opinion. 

The Board has considered the request for additional 
development of evidence, but finds that such development is 
not warranted.  In this regard, the Board notes that an 
independent medical opinion is only warranted where there is 
a complex or controversial medical issue.  See 38 C.F.R. 
§ 3.328 (1998).  The veteran, however, has not alleged how 
the medical evidence in this case is complex or 
controversial.

The veteran's service-connected disabilities are a 
schizophrenic reaction, undifferentiated type, rated as 70 
percent disabling effective from October 4, 1975; 
prostatorrhea, rated as 20 percent disabling effective from 
April 14, 1997; rhinitis, rated as noncompensably disabling 
effective from June 10, 1997;  tinnitus, rated as 
noncompensably disabling, effective from June 10, 1997; and 
hearing loss, rated as noncompensably disabling effective 
from June 10, 1997.

The evidence which has been developed in connection with the 
veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities includes the report of a general medical 
examination conducted by the VA in June 1997, the report of a 
mental status examination which was also conducted by the VA 
in June 1997, the report of a nose/sinus examination 
conducted by the VA in September 1997, and the reports of 
audio examination conducted by the VA in August and September 
1997.  Also of record are several private medical records 
dated in 1996 and 1997 which pertain to nonservice-connected 
disabilities such as colon cancer.

The Board notes that the RO assigned an effective date of 
April 14, 1997, because that was the date that the RO 
received the Veteran's Application For Increased Compensation 
Based On Unemployability (VA Form 21-8940).  The Board finds 
that an earlier effective date is not warranted because it is 
not factually ascertainable that there was an increase in the 
disability which occurred within the one year period prior to 
receipt of the claim.  In this regard, the Board notes that 
no medical evidence was submitted pertaining to treatment 
received by the veteran for service-connected disabilities 
during the one year period immediately prior to the receipt 
of the claim for unemployability benefits on April 14, 1997.  
Accordingly, the Board concludes that the criteria for an 
effective date earlier than April 14, 1997, for a total 
disability rating based on individual unemployability are not 
met.


ORDER

An effective date earlier than April 14, 1997, for assignment 
of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

